DETAILED ACTION
This action is in reply to Applicant’s Request for Continued Examination submitted 31 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 19 April 2022 and 20 May 2022 were filed after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
Claim 3, lines 19-20, “status of positional adjustment”, should be --status of a positional adjustment--.
Claim 7, line 5, “in a case”, should be --in another case--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the limitation "the radio wave status" is recited on line 13.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “an easier switch of channels” recited on line 21-22 is unclear.  This limitation is unclear because “each of the plurality of channels”  is recited throughout Claim 3, so it is not clear if “an easier switch of channels” is referring to “an easier switch of each of the plurality of channels” or different channels.
Regarding Claim 2, the limitation “an easier switch of channels” recited on lines 3-4 is unclear.  This limitation is unclear because “each of the plurality of channels”  is recited throughout Claim 5, from which this claim depends, so it is not clear if “an easier switch of channels” is referring to “an easier switch of each of the plurality of channels” or different channels.
Regarding Claim 7, the limitation “an easier switch of channels” recited on lines 4-5 is unclear.  This limitation is unclear because “each of the plurality of channels”  is recited throughout Claim 3, , from which this claim depends, so it is not clear if “an easier switch of channels” is referring to “an easier switch of each of the plurality of channels” or different channels.
Regarding Claims 4 and 6-8, they depend from Claim 3 and are also rejected for the reasons stated above.
Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 3, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a communication control device comprising: an antenna; and a control unit controlling wireless communication related to wireless power transfer to a power receiver device through a power transmitter device; the control unit configured to: acquire via the antenna a radio wave status of each of a plurality of channels related to the wireless communication, acquire a power transmission status of the wireless power transfer, set, based on the acquired power transmission status of the wireless power transfer, switching conditions for channel switching according to the radio wave status of each of the plurality of channels related to the wireless communication, cause channel switching based on the radio wave status and the switching conditions for channel switching, and cause the wireless communication to continue on a selected channel; wherein: the power receiver device is mounted on a vehicle, and when the acquired power transmission status of the wireless power transfer is a halt status of the wireless power transfer and an execution status of positional adjustment by the vehicle with respect to the power transmitter device, the control unit sets the switching conditions for channel switching allowing an easier switch of channels under a same radio wave status than in a case where the acquired power transmission status of the wireless power transfer is a halt status of both the wireless power transfer and the positional adjustment
Regarding Claims 4 and 6-8, they depend from Claim 3 above.

Claims 5 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 5, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a communication control device comprising: an antenna; and a control unit controlling wireless communication related to wireless power transfer to a power receiver device through a power transmitter device; the control unit configured to: acquire via the antenna a radio wave status of each of a plurality of channels related to the wireless communication, acquire a power transmission status of the wireless power transfer, set, based on the acquired power transmission status of the wireless power transfer, switching conditions for channel switching according to the radio wave status of each of the plurality of channels related to the wireless communication, cause channel switching based on the radio wave status of each of the plurality of channels related to the wireless communication and the switching conditions for channel switching, and cause the wireless communication to continue on a selected channel; wherein the control unit reduces transmission power of the wireless power transfer when the radio wave status of each of the plurality of channels related to the wireless communication satisfies the switching conditions.
Regarding Claim 9, it depends from Claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
19 July 2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836